Adlow, C. J.

It would be futile to attempt *37to resolve any issue posed by the disputed rulings on the basis of the facts embraced in this report. Too much is left to conjecture and inference.
Particularly impressive is the fact that there is no evidence concerning the refusal of the defendant to deliver up the stocks of the plaintiff on the day he demanded them. What these stocks were, what the market value of these stocks was on that day, and exactly what the defendant claimed in refusing to deliver these stocks is not clearly established.
In fairness to all parties, if there was evidence concerning these, it should be included in the report. If further evidence is necessary, the cause should be reopened for further hearing. Otherwise a new trial should be ordered.
.Case Remanded.